Citation Nr: 1734684	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-34 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for central hypogonadism.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), previously rated as adjustment disorder with symptoms of anxiety, depression, and insomnia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1997 to September 1997, March 2000 to March 2003, and March 2003 to October 2008.  This case comes before the Board of Veteran's Appeals (Board) on appeal from December 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2017, the RO increased the Veteran's PTSD rating to 70 percent throughout the appeal period.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The issue of entitlement to service connection for central hypogonadism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to military service.

2.  For the entire appeal period, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, obsessional rituals which interfere with routine activities, impaired impulse control, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships; however, total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for a rating in excess of 70 percent for posttraumatic stress disorder, previously rated as adjustment disorder with symptoms of anxiety, depression, and insomnia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records as well as VA examinations are associated with the claims file.  

VA provided relevant and adequate examinations with regards to his PTSD in December 2008, June 2011, and October 2016.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is claiming entitlement to service connection for tinnitus.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including tinnitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Based on the evidence of record, the Board determines that service connection is warranted for tinnitus.  Specifically, the Veteran's service treatment records reflect that he worked as an organizational automotive mechanic and a drill instructor during service.  He served multiple tours in Iraq that included tours in close proximity to artillery and combat.  He also reports noise exposure from shop tools and power tools without the use of hearing protection.  Therefore, the Board concedes exposure to hazardous noise in service.

The Veteran reports that he has constant bilateral tinnitus that is worse at night.  He states that he first noticed the tinnitus after his first tour in Iraq.  The Board finds the Veteran competent to report ringing in his ears as well as credible with respect to his report of tinnitus since military service.  The Board acknowledges that the December 2008 VA examiner did not note tinnitus.  However, the examiner, who at the time was conducting an examination with regards to claimed hearing loss, admitted that they did not ask the Veteran about any potential tinnitus.  The August 2012 VA examiner partially based their negative nexus opinion on the fact that the Veteran denied experiencing tinnitus at his December 2008 VA examination.  However, as the Veteran was never asked about tinnitus during the previous examination, the Board finds that the August 2012 examiner based their opinion on a faulty premise.  Therefore, the Board assigns the opinion no probative value.  Given that the Veteran first experienced tinnitus while on active duty, the Board finds that service connection is warranted.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran currently receives a 70 percent rating from May 12, 2011, onwards, for an acquired psychiatric disorder under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  The Veteran, through his representative, asserts that he is entitled to a 100 percent rating.  

In order to warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

In order to warrant the next-higher 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411 (2016).

The Board finds that a rating in excess of 70 percent is not warranted throughout the appeal period.  Specifically, the record indicates that the Veteran has exhibited occupational and social impairment in most areas; however, his symptoms do not rise to the level of total occupational and social impairment.  See 38 C.F.R. §§ 4.3, 4.7 (2016).

Throughout the appeal period, the Veteran always maintained adequate personal hygiene and a neat appearance.  When attending a June 2011 doctor's appointment, he was dressed formally with a suit and tie as he had arrived directly from work.  He was observed to have good grooming, hygiene, and appearance.  In September 2013, he also wore business attire with a bald, shaven head.  At his October 2016 VA examination, he was neatly dressed and well groomed.  During the appeal period, the Veteran often visited the gym to work out.

During the appeal period, there were few occasions when he exhibited gross impairment in thought processes or communication.  However, such effects are contemplated by the 70 percent rating criteria.  During a June 2011 doctor's appointment, he had a normal manner.  He was both cooperative and attentive.  Although his affect was restricted, his thought processes were oriented in three spheres and he provided focused, goal-directed answers to questions.  One notable issue was that the Veteran suffered from obsessive compulsive disorder (OCD), which led him to wash his hands numerous times per day.  In July 2011 and August 2011, he was engaged and made consistent eye contact during his counseling appointments.  He continued to have a slight restricted affect, but his thought process was logical and goal-oriented.  In September 2013, he was withdrawn, but his speech was fluent and spontaneous.  His thinking continued to be organized, linear, and logical.  At his October 2016 VA examination, he was alerted and oriented.  His speech was of regular rate and rhythm.  It was also relevant and coherent.  However, he exhibited severe traits of OCD that the examiner attributed to the Veteran's PTSD.  These OCD symptoms involved hand washing 30 to 50 times per day and multiple rituals.  Nonetheless, the 70 percent rating criteria explicitly include obsessional rituals which interfere with routine activities.

While it is true that the Veteran suffered from being emotionless, periods of impaired impulse control, and difficulty adapting to stressful circumstances, his symptoms are contemplated under the 70 percent criteria.  Even though he denied symptoms of depression in June 2011, he admitted to being very cold and emotionless which caused relationship problems.  During a VA examination the same month, he reported 3 panic attacks a month.  However, he stated that he was able to remove himself from the situation and calm himself.  In January 2012, he self-identified his anxiety and lack of motivation as major problems.  He also increasingly had anger issues as time progressed.  For example, in September 2013 he reported that his uncontrollable anger has led to major conflicts with his boss and led to a broken engagement.  In fact, by October 2016, his irritability and anger outbursts worsened to the point that he had multiple broken relationships with his family and his friends.  However, the Veteran's unprovoked irritability and severe anger are accounted for in his current 70 rating.

Throughout the appeal period, there is no indication that the Veteran was unable to function independently.  The Veteran was never hospitalized for his mental health issues.  Additionally, the October 2016 VA examiner provided their opinion that he is fully capable of managing funds in his own best interest.  

The Veteran's noticeable sleep impairment is fully contemplated under the 70 percent rating for DC 9411.  In June 2011, he stated that he had trouble shutting his brain down at night.  During his June 2011 VA examination, he reported sleep impairment with severe nightmares that left the sheets soaked with sweat.  In September 2013, he was determined to have prominent insomnia.  His sleep continued to be poor despite his use of sleep medications.  In October 2016, he continued to have difficulty with sleep initiation and maintenance.  Sleep impairment is an extremely common symptom of PTSD and is not cause for a determination of total occupational and social impairment.

The Veteran reported problems with his memory during the appeal period.  In January 2012, he described being disorganized and tending to forget things.  However, his medical provider determined that his cognition was grossly intact in September 2013.  The October 2016 VA examiner observed cognitive distortions.  Specifically, the examiner found impairment with regards to following instructions, retaining instructions, and sustaining concentration.  The Board notes that although the Veteran's memory was impaired, his memory impairment did not rise to the level of severity of being disoriented to time or place.

The Veteran's judgment was compromised throughout the appeal period with paranoia combined with a rare homicidal thought.  Although such symptomatology is undoubtedly severe, it is still contemplated by the 70 percent rating criteria.  Throughout the appeal period, there are no instances of suicidal ideation.  Similarly, there were no mentions of delusions or hallucinations.  At his October 2016 VA examination, he was hypervigilant and he described a tendency to treat everyone like they are the enemy.  He notably has not had interaction with the criminal justice system.  When considered together, his symptomatology remained far from what is required for a 100 percent rating.   

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 70 percent.  For example, he exhibited a single instance of a homicidal ideation.  During a June 2011 VA examination, he stated, without explanation, that he had homicidal thoughts and intent.  There was no elaboration on this point and there is nowhere else in the record mentioning any homicidal ideation.  Therefore, this single instance does not rise to the level of being a persistent danger to himself or others.  In the Board's view, the criteria for the next-higher 100 percent rating depict a level of impairment, when viewed as a whole, which is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, such as grossly inappropriate behavior and memory loss, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder seriously impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  Specifically, in June 2011 he was living with his parents to help them out with his finances.  He also had 2 to 3 close friends.  He stated that a number of women ended relationships with the Veteran after finding him unemotional and quick to anger.  In September 2013, his anger worsened to the point where he was getting himself into conflicts at both home and work.  In October 2016, he admitted to almost being fired several times.  He also admitted to multiple broken relationships, loss of an engagement, being kicked out of his parents' home, a deteriorated relationship with his brother, and the loss of almost all of his friends.  He avoids Middle Easterners, crowds, and pools, all of which act as triggers for his PTSD.  As he has become more socially withdrawn, his symptomatology worsens in a self-reinforcing cycle.  The Veteran's inability to establish and maintain effective relationships is explicitly considered under the 70 percent criteria for PTSD.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as the period on appeal partially pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).  The Veteran had a GAF score of 65 in September 2013.  The GAF score actually demonstrates a symptomatology better than the symptoms displayed by the Veteran.  The Board finds that this "mild" score does not accurately reflect the difficulty he experienced during the appeal period.  His demonstrated disturbances of mood and motivation along with his difficulty in establishing and maintaining relationships establish that his symptoms are more severe than the GAF score he received.  Therefore, the Board assigns the GAF score little probative value.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 70 percent rating is warranted for the Veteran's PTSD. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that as a result of Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered a component of a claim for a higher rating when it is raised by the record or asserted by the Veteran.  Here, the Board notes that the Veteran was working throughout the appeal period.  Under these circumstances, the Board finds that a TDIU claim has not reasonably been raised in conjunction with the current claim for higher rating, and need not be addressed.


ORDER

Service connection for tinnitus is granted.

A rating in excess of 70 percent for posttraumatic stress disorder, previously rated as adjustment disorder with symptoms of anxiety, depression, and insomnia, is denied.


REMAND

The Veteran seeks entitlement to service connection for central hypogonadism.  Specifically, he was diagnosed with central hypogonadism in February 2012.  At the time, a physician concluded that it was without obvious recent cause, but that a history of using steroids for body building was a possible cause.  When the Veteran provided a detailed medical history of his central hypogonadism, he stated that his symptoms started around the end of 2005 after he completed a mission in Iraq.  He noticed decreased libido, lower energy, and a slight decrease in endurance - all classic symptoms of hypogonadism.  In June 2013, a physician questioned whether his central hypogonadism was related to concussions in the military or related to steroid use for body-building.  After visiting an endocrinology clinic in July 2014, the physician remarked that the Veteran has been hypogonadal since his military service in 2009.  The physician, without explanation, opined that it was even possibly secondary to head trauma as a child.  As a result of the conflicting reports, the Board finds that an examination is warranted to determine the etiology of his condition and whether it is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Cleveland, since December 2016, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his central hypogonadism.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state specifically whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's central hypogonadism is etiologically related to his military service.

All opinions must be accompanied by an explanation.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claim for service connection for central hypogonadism.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


